Title: From Alexander Hamilton to Oliver Wolcott, Junior, 26 [October] 1795
From: Hamilton, Alexander
To: Wolcott, Oliver



Dr. Sir
New York [October] 26. 1795

I have observed in the “Aurora” a piece under the signature of “A calm Observer” which I think merits attention. It is my design to reply to it with my name but for this I wish to be furnished as soon as possible with the account of the President and of the appropriations for him as it stands in the Secretary’s office the Comptroller’s and the account rendered to Congress, & also the account of appropriations for this object. Of one point I am sure that we never exceeded the appropriations though we may have anticipated the service. Add any remarks you may judge useful. The sooner the better.
Yrs. truly

A Hamilton
Oliver Wolcott Esq

